DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 16 include the limitation “the gas”.  It is unclear, however, if this is intended to refer back to the gas held in the second portion of the EPU (see claim 1) or the gas added to each of the EPUs.  The gas stream added to the EPU is likely of a different composition and nature than the gas held within each EPU.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berzin (US 20090130706).
	With respect to claim 1, Berzin discloses a system for cultivating algae.  The system includes a plurality of encapsulating photobioreactor units EPU (Figure 1:100) configured to float on a body of water.  Each EPU comprises a first portion holding a liquid media (Figure 1:101) fluidly connected to a second portion holding a gas (Figure 1:104).  This is taught in at least paragraphs [0067]-[0075].  Paragraphs [0136]-[0149] teach that a handler (Figure 16:1304, 1306, 1308) is configured to receive each EPU 1300, harvest a portion of the liquid media from each EPU, and add liquid media to each EPU (“The photobioreactor units return to processing facility 1308 at photobioreactor unit inlet 1314, the units are unsealed, and the spent gas and liquid medium are removed. The units are then refilled, sealed, and sent back out via photobioreactor unit outlet 1310. Spent gas may be sent up a stack 1316. The removed liquid medium is further processed to harvest biomass to use as or convert into fuel or other products”).
	With respect to claim 3, Berzin discloses the system as described above.  Berzin further teaches in at least paragraph [0117] that each EPU includes a mixer (Figure 13:1102).
	With respect to claim 4, Berzin discloses the system as described above.  Berzin teaches in paragraph [0136] that the EPUs are moved into and out of the handler using a cable drive system (Figure 16:1306).
	With respect to claims 5-7, Berzin discloses the system as described above.  Berzin states that the EPUs float on a body of water, such as a natural pond or an artificial pond.  At least Figs. 2B and 5 show that the first portion of each EPU is immersed in the bod of water, and the second portion of each EPU is positioned above the body of water.
	With respect to claim 8, Berzin discloses the system as described above.  Berzin teaches in paragraph [0129] that each EPU comprises at least one sealable port (Figure 15:1504, 1505) through which contents can be added to and removed.
	With respect to claim 9, Berzin discloses the system as described above.  Berzin teaches in at least paragraph [0008] that the EPUs are made from transparent materials.
	With respect to claim 10, Berzin discloses the system as described above.  Berzin states in at least paragraph [0011] that each EPU may include a rigid frame structure to stabilize its shape.
	With respect to claims 11-13, Berzin discloses the system as described above.  Berzin teaches that the liquid media includes phototrophic algae and cyanobacteria strains.  See, for example, paragraph [0141].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berzin (US 20090130706) as applied to claim 1, and further in view of Edelson (US 20110129906).
	With respect to claims 2 and 14, Berzin teaches that the handler 1308 is configured to collect EPUs 1300 from the body of water, remove a seal from each EPU, collect liquid media from each EPU, add liquid media to each EPU, add gas to each EPU, seal each EPU, and then release the EPUs into the body of water.  As previously noted, this is discussed in paragraphs [0136]-[0149].  Berzin, however, does not appear to teach that internal and external surfaces of the EPUs are disinfected.
	Edelson discloses a system for cultivating algae in a plurality of EPUs (Figure 5A:1).  Edelson teaches in at least paragraph [0079] that the surfaces of the EPUs are disinfected using a cleaning material.  Disinfection may be accomplished using a cleaning solution or a gaseous mixture (e.g. ozone or chlorine).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Berzin handler is configured to disinfect the inner and outer surfaces of each EPU.  Edelson teaches that photobioreactors typically develop unwanted microorganism during culture, and that this decreases growth efficiency and culture purity.  Biofouling is a known problem in the bioreactor art, and this is particularly problematic when EPUs are suspended on open ponds.  Edelson states that disinfection is readily accomplished using known cleaning solutions and especially when the EPUs are drained and flattened.  

	With respect to claims 15 and 16, Berzin and Edelson disclose the combination as described above.  Berzin further states that carbon dioxide gas may be added to the EPUs at a concentration close to 100% carbon dioxide.  See, for example, paragraph [0084].  Edelson additionally teaches that gases enriched with high levels of carbon dioxide are injected into the photobioreactors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Yeh (US 10633628), Oney (US 10462989), Lee (US 10174282), Turner (US 9145539), Bryan (US 20150128838), Trent (US 8409845) and Gudin (US 3955317) references teach the state of the art regarding EPUs configured to float on a body of water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799